NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                  IN THE DISTRICT COURT OF APPEAL
                                  OF FLORIDA
                                  SECOND DISTRICT

DAVID F. GARBER,                  )
                                  )
             Appellant,           )
                                  )
v.                                )    Case No. 2D16-3089
                                  )
DITECH FINANCIAL LLC f/k/a        )
GREEN TREE SERVICING LLC;         )
WOODY S. RYAN a/k/a WOODY S.      )
WICHTENDAHL; KIM E. ALVIS;        )
NANCY E. ALVIS; GARBER,           )
HOOLEY & HOLLOWAY, LLP;           )
JOHN HOLLOWAY; ICARD,             )
MERRILL, CULLIS, TIMM, FUREN &    )
GINSBURG, P.A.; LIVINGSTON,       )
PATTERSON, STRICKLAND &           )
SIEGEL, P.A.; SUNTRUST BANK;      )
and ANY AND ALL UNKNOWN           )
PARTIES CLAIMING BY,              )
THROUGH, UNDER,                   )
AND AGAINST THE HEREIN            )
NAMED INDIVIDUAL                  )
DEFENDANT(S) WHO ARE NOT          )
KNOWN TO BE DEAD OR ALIVE,        )
WHETHER SAID UNKNOWN              )
PARTIES MAY CLAIM AN              )
INTEREST AS SPOUSES, HEIRS,       )
DEVISEES, GRANTEES, OR            )
OTHER CLAIMANTS,                  )
                                  )
             Appellees.           )
                                  )

Opinion filed March 9, 2018.
Appeal from the Circuit Court for
Sarasota County; Thomas M. Gallen,
Senior Judge.

David F. Garber, pro se.

Cheryl J. Lister and Timothy A. Andreu
of Bradley Arant Boult Cummings, LLP,
Tampa, for Appellee Ditech Financial,
LLC, f/k/a Green Tree Servicing LLC.

No appearance for remaining
Appellees.



PER CURIAM.

             Affirmed.


CASANUEVA and BLACK, JJ., and MAKAR, SCOTT, ASSOCIATE JUDGE, Concur.




                                         -2-